DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

Claim limitation “image sampling unit, model training unit, feature point position predicting unit, feature point position acquiring unit, predicted error acquiring unit, parameter adjusting unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 8-14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: FIG. 3, FIG. 4 and corresponding text.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "a first network model" in lines 9 and 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 depends on claim 2, claim 4 does not cure the deficiency of insufficient antecedent basis in claim 2.
Claim 9 recites the limitation "a first network model" in lines 5 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "a second network model" in lines 1 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "a second network model" in lines 1 and 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo (EP 3675035 A1).
-Regarding claim 1, Luo discloses a method for object tracking (see abstract), comprising: obtaining frames with a number of N of history images of the object, wherein N is a natural number greater than or equal to 2 (i-th frame … I is a natural number, paragraph 7); acquiring first predicted feature point information of each frame image by using first network models corresponding to each frame image in the frames with a number of N of history images, and acquiring second predicted feature point information of each frame image by using second network models corresponding to each frame image (deep network, abstract; convolutional neural network, LSTM neural network, paragraph 33, 34, 56, 73, 75-88); adjusting parameters of the first network model and parameters of the second network model based on the first predicted feature point information and the second predicted feature point information until the first network model and the second network model are trained completely (parameter adjustment, abstract; parameters of the deep network are trained in advance, paragraph 107-122); and performing tracking of the object by using the first completely trained network model and the second completely trained network model (active tracking, abstract; includes a moving object … being tracked, paragraph 7, 75).
-Regarding claim 2, Luo further discloses frames with a number of N of history images at least comprises a previous image frame and a current image frame, the sampling time of the (current image frame, previous image frame, paragraph 79, 86).
-Regarding claim 3, Luo further discloses acquiring the second predicted feature point information of each frame image by using the second network model corresponding to each frame image comprises: acquiring loop information corresponding to the previous image frame via the second network model corresponding to each previous image frame based on the first predicted feature point information of the previous image frame; and inputting the loop information corresponding to the previous image frame and the first predicted feature point information of the current image frame into the second network model corresponding to each current image frame, to acquire the second predicted feature point information of the current image frame (current image frame, previous image frame, paragraph 79, 86-88).
-Regarding claim 4, Luo further discloses acquiring the second predicted feature point information of each frame image by using the second network model corresponding to each frame image comprises: acquiring loop information corresponding to the previous image frame via the second network model corresponding to each previous image frame based on the first predicted feature point information of the previous image frame; and inputting the loop information corresponding to the previous image frame and the first predicted feature point information of the current image frame into the second network model corresponding to each (predicted tracking position, expected tracking position, paragraph 124-125, 149-151).
-Regarding claim 8, Luo discloses an apparatus for object tracking (see abstract), comprising: an image sampling unit configured to obtain frames with a number of N of history images of the object, wherein N is a natural number greater than or equal to 2 (i-th frame … I is a natural number, paragraph 7); first network models with a number of N, wherein each first network model is configured to acquire first predicted feature point information of each frame image corresponding to each first network model; second network models with a number of N, wherein each second network model is configured to acquire second predicted feature point information of each frame image corresponding to each second network model (deep network, abstract; convolutional neural network, LSTM neural network, paragraph 33, 34, 56, 73, 75-88); and model training unit configured to adjust parameters of the first network model and parameters of the second network model based on the first predicted feature point information and the second predicted feature point information until the first network model and the second network model are trained completely (parameter adjustment, abstract; parameters of the deep network are trained in advance, paragraph 107-122).
-Regarding claim 9, Luo further discloses frames with a number of N of history images obtained by the image sampling unit at least comprises a previous image frame and a current image frame, the sampling time of the previous image frame is earlier than the sampling time of the current image frame; a first network model corresponding to each previous image frame is configured to acquire first predicted feature point information of the previous image frame; and a first network model corresponding to each current image frame is configured to acquire first (current image frame, previous image frame, paragraph 79, 86).
-Regarding claim 10, Luo further discloses a second network model corresponding to each previous image frame is configured to acquire loop information corresponding to the previous image frame based on the first predicted feature point information of the previous image frame; and a second network model corresponding to each current image frame is configured to acquire the second predicted feature point information of the current image frame via the input loop information corresponding to the previous image frame and the input first predicted feature point information of the current image frame (current image frame, previous image frame, paragraph 79, 86-88).
-Regarding claim 11, Luo further discloses a second network model corresponding to each previous image frame is configured to acquire loop information corresponding to the previous image frame based on the first predicted feature point information of the previous image frame; and a second network model corresponding to each current image frame is configured to acquire the second predicted feature point information of the current image frame via the input loop information corresponding to the previous image frame and the input first 37predicted feature point information of the current image frame (predicted tracking position, expected tracking position, paragraph 124-125, 149-151).
-Regarding claim 15, Luo discloses an apparatus for object tracking, comprising: a processor (processor 1201, FIG. 12); and a memory for storing instructions executable by the processor (memory 1202, FIG. 12); wherein the processor is configured to: obtain frames with a number of N of history images of the object, wherein N is a natural number greater than or equal to 2 (i-th frame … I is a natural number, paragraph 7); acquire first predicted feature point information of each frame image by using first network models corresponding to each (deep network, abstract; convolutional neural network, LSTM neural network, paragraph 33, 34, 56, 73, 75-88); adjust parameters of the first network model and parameters of the second network model based on the first predicted feature point information and the second predicted feature point information until the first network model and the second network model are trained completely (parameter adjustment, abstract; parameters of the deep network are trained in advance, paragraph 107-122); and perform tracking of the object by using the first completely trained network model 39and the second completely trained network model (active tracking, abstract; includes a moving object … being tracked, paragraph 7, 75). 
-Regarding claim 16, Luo further disclose one first network model is only connected to one second network model to thereby improve processing speed of the first network model (deep network, abstract; convolutional neural network, LSTM neural network, paragraph 33, 34, 56, 73, 75-88).
-Regarding claim 17, Luo further discloses neural network models with memory characteristics are adopted in the second network model (LSTM neural network, paragraph 33, 34, 56, 73, 75-88).
-Regarding claim 18, Luo further discloses upon feature point information of a frame of image is predicted, information of each frame of image that is previously related to the frame of image will be considered, thereby increasing accuracy of prediction (current image frame, previous image frame, paragraph 79, 86-88).
-Regarding claim 19, Luo further discloses a camera for obtaining the frames (camera 13, FIG. 1).

Allowable Subject Matter
Claims 5-7 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011.  The examiner can normally be reached on Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING Y HSIEH/Primary Examiner, Art Unit 2664